ORDER
PER CURIAM.
Affirmed.
Plaintiffs appeal a judgment for money damages on the ground that the amount granted was inadequate. Defendant erroneously removed some of the shingles from plaintiffs’ roof because of a misunderstanding about the address of the job site. Plaintiffs sued for damages to their residence and for the costs of repairing their roof. The trial court awarded plaintiffs $3,299.14.
*14Plaintiffs additionally assert error m the trial court’s refusal to award double damages under § 537.330, RSMo 1986, and in the court’s failure to award punitive damages. However, the trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value.
Judgment affirmed in accordance with Rule 84.16(b).